 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   RAYMOND D. CHESTER,                          1:16-cv-01257-DAD-GSA-PC
12                 Plaintiff,                     ORDER DENYING MOTION FOR RE-
                                                  SERVICE OF PROCESS AS MOOT
13         vs.                                    (ECF No. 20.)
14   AUDREY KING, et al.,
15               Defendants.
16

17   I.     BACKGROUND
18          Raymond D. Chester (“Plaintiff”) is a civil detainee proceeding pro se and in forma
19   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On August 25, 2016, Plaintiff
20   filed the Complaint commencing this action. (ECF No. 1.) This case now proceeds with
21   Plaintiff’s First Amended Complaint filed on August 31, 2017, against defendants Audrey King
22   (Executive Director), Jagsir Sandhu, M.D. (Chief Medical Officer), Bradley Powers, M.D. (Unit
23   Physician), and Robert Withrow, M.D. (Medical Director of Coalinga State Hospital), on
24   Plaintiff’s medical claims under the Due Process Clause. (ECF No. 10.)
25          On August 23, 2018, the court issued an order directing the United States Marshal
26   (Marshal) to serve process on Defendants in this action. (ECF No. 17.) On September 17, 2018,
27   the Marshal filed returns of service unexecuted for defendants Audrey King and Jagsir Sandhu.
28   (ECF Nos. 18, 19.)

                                                     1
 1             On October 1, 2018, Plaintiff filed a motion for re-service of process upon defendants
 2   Audrey King and Jagsir Sandhu by the Marshal. (ECF No. 20.)
 3   II.       PLAINTIFF’S MOTION
 4             Plaintiff seeks re-service of process upon defendants King and Sandhu because the
 5   Marshal reported that they could not locate these defendants at Coalinga State Hospital; that these
 6   defendants were retired in 2015; and, no forwarding information was available from the CDCR.1
 7   (ECF Nos. 18, 19.) Plaintiff asserts that the court should have directed the Marshal to seek
 8   information from the DSH,2 not the CDCR.
 9             Plaintiff’s motion is moot because on November 21, 2018, all of the Defendants -- Audrey
10   King, Jagsir Sandhu, Bradley Powers, and Robert Withrow -- filed waivers of service in this
11   action, indicating that they have received a copy of the complaint and their answers or motions
12   under Rule 12 are due “within 60 days after 11/20/18.” (ECF Nos. 18, 19.) Therefore, further
13   service is unnecessary and Plaintiff’s motion shall be denied as moot.
14   III.      CONCLUSION
15             Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s motion requesting
16   re-service of process upon defendants King and Sandhu, filed on October 1, 2018, is DENIED
17   as moot.
18
     IT IS SO ORDERED.
19

20          Dated:   November 28, 2018                                /s/ Gary S. Austin
                                                           UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27                    1
                          California Department of Corrections and Rehabilitation.
28
                      2
                          Department of State Hospitals.
                                                           2
